Order, entered October 4,1967, denying plaintiff’s motion for summary judgment, unanimously affirmed, without costs or disbursements. Order, entered October 4, 1967, granting defendants’ cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, with $50 costs and disbursements to the appellant and the motion denied. The record does not establish the underlying facts determinative of whether the shares involved are original authorized or treasury stock and the value of the alleged services compensated thereby. Concur — Steuer, J. P., Capozzoli, Tilzer, McGivern and McNally, JJ.